DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Application

Claims 1-26 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8-12, 14-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN106006623 to Gao et al. (hereinafter, “Gao at __”, cited and provided by applicants) in view of “Rapid method for the purification of graphene oxide” to Ceriotti et al. (hereinafter, “Ceriotti at __”; cited in parent).
Regarding claims 1, 2, 4, 8, 9, 10, 15, 20 and 24-26, Gao discloses a method of forming a purified graphene oxide material (Gao at “Example 1”) comprising:
Forming a GO suspension (from a GO powder, [0037]) comprising GO (Gao at [0037]);
Dewatering the GO suspension to form a dewatered GO suspension via a first filter (Id., cross-flow);
Filtering the GO solution through a second filter to form the purified GO material (Id., again cross-flow thusly meeting claim 15).
However, Gao does not expressly state addition of a solvent in the dewatered GO solution nor the particle size.
Ceriotti also in a method of purifying a GO solution (Ceriotti at “Abstract”) discloses further filtering with methanol and that such yields particle sizes of ~30 microns (Ceriotti at 50367 & 50369 L col respectively).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gao in view of the methanol addition of Ceriotti. The teaching or suggested motivation in doing so is less damage to the GO (Ceriotti at 50369 L col) and is a faster process (Ceriotti at 50370 R col).
As to claim 5, as Gao utilizes a circulating pump to continuously feed, it would be within the ordinary skill of the art for such a person to also do the same with the methanol in place of water for the above reasons.
Turning to claim 11, methanol is present at 60 vol% with respect to the GO suspension (Ceriotti at 50367 L col) and GO is present at 1/(1+0.6)=62.5% which is “about 60%”.
As to claim 12, GO suspension is 152.5g (150 mL of water and 2.5 of GO) over 3.5 in2 (0.0062m2) which is 152.5/0.062=24596g/m2 or 24.596kg/m2 (Ceriotti at 50367 R col).
Concerning claim 14, a funnel is utilized (Ceriotti at 50367 R col).
With respect to claims 16, 17 and 19, drying via heating at RT is performed (Ceriotti at 50367 L col).
As to claims 21 and 22, while Gao nor Ceriotti expressly state that the purified GO material has a
surface area between 800 and 2400 m2/g nor an electrical conductivity of 0.1-5 S/m, given a similar method of purification one of ordinary skill in the art would expect a similar electrical conductivity and surface area absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V,
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently
possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
As to claim 23, the oxidation percentage is between 32.4 and 40.4% (Ceriotti at 50368 R col).

Claims 1, 2, 4-11, 13, 14 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Scale-up and purification of graphite oxide as intermediate for functionalized graphene” to Tolle et al. (hereinafter, “Tolle at __”; cited in the parent) in view of Ceriotti.
Regarding claim 1, 2, 7, 9, 14, 20 and 23-26, Tolle discloses a method of forming a purified graphene oxide material (Tolle at “Abstract”) comprising:
Forming a GO suspension comprising GO powder with DI water (Tolle at 434);
Dewatering the GO suspension via dead-end filtering to form a dewatered GO suspension (Id.);
Filtering the GO solution via cross-flow filtering to form the purified GO material (Id.).
However, Tolle does not expressly state usage of a solvent nor the particle size of 2-50 microns.
Ceriotti also in a method of purifying a GO solution (Ceriotti at “Abstract”) discloses further filtering with methanol and that such yields particle sizes of ~30 microns (Ceriotti at 50367 & 50369 L col respectively).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tolle in view of the methanol addition of Ceriotti. The teaching or suggested motivation in doing so is less damage to the GO (Ceriotti at 50369 L col) and faster (Ceriotti at 50370 R col). While Tolle states they do not want to use organic solvents, this is in the production of the GO, not further purification thereof.
With respect to claims 4-6, Tolle discloses the permeate comprising the DI/retenate circulate between the two CF cartridges (Tolle at 454 and 437 R cols).
Turning to claim 8, 60/20000g of water (0.3%) GO is present in the suspension (Tolle at 434 R col).
Turning to claim 11, methanol is present at 60 vol% with respect to the GO suspension (Ceriotti at 50367 L col) and GO is present at 1/(1+0.6)=62.5% which is “about 60%”.
As to claim 10, nitric acid (a protic solvent) can also be utilized (Tolle at 434 R col).
Regarding claim 13, as the filters cross-flow this claim is considered to be met.
Turning to claims 16, 17 and 19, air blow to dry at 40 C is disclosed (Tolle at 434 R col).
Regarding claim 18, Tolle does not expressly state the pressure utilized in drying, however air recirculation is mentioned (Tolle at 434 R col). Using atmospheric pressure (1 atm is 14.6 psi) would be an obvious expedient to one of ordinary skill in the art to avoid having to use vacuum equipment which could increase costs.
As to claims 21 and 22, while Tolle nor Ceriotti expressly state that the purified GO material has a surface area between 800 and 2400 m2/g nor an electrical conductivity of 0.1-5 S/m, given a similar method of purification one of ordinary skill in the art would expect a similar electrical conductivity and surface area absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V supra.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, none of the cited prior art either alone or in combination for GO purification discloses or reasonably suggests DE or vacuum filtering at 1-5 psi. Ceriotti discloses 20-60 psi for suction filtering and Tolle does not state any pressure for their DE filtration. The pressure of Gao is 14.5-87 psi.


Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN103848419 discloses washing and filtering of GO with a membrane filter but does not disclose dewatering nor that the particle size is 2~50 microns for the final purified GO.
WO2016114617 discloses a method for purifying GO via phase separation in an organic solvent but does not utilize a dewatering step nor does it disclose 2~50 microns for the final purified GO size.

Conclusion
Claims 1, 2 and 4-26 are rejected. Claim 3 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759